DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 7/1/2020, are pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 7/1/2020 and 9/28/2021, are attached to the instant Office action.

Claim Objections
5.	Claims 1 and 20 are objected to because of the following informalities:  
Claim 1 recites the limitation “the a local system” in line 4. The “local system” has already been recited in the previous limitation of the claim.
Claim 20 recites the limitation “the a local system” in line 6.  The “local system” has already been recited in the previous limitation of the claim.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grampurohit (US Publication 2021/0019338) in view of Abraham(US Publication 2018/0137181 A1).
	As per claim 1, Grampurohit teaches A computer-implemented method for a quick data exploration of data to be uploaded, (see Abstract)
the method comprising uploading a first data set of a first size from a local system to a server; (paragraphs 0042, 0060, 0062, data from data sources are uploaded to a database)

determining statistical data and metadata about the first data set, (paragraph 0054, 0057, 0084, 0144, analysis is performed on set of data structures extracted when data is uploaded, including)
and visualizing the second data set, the statistical data, and the metadata. (paragraphs 0067, 0081, 0084, 0152, visualization component provides graphical representation of measurements and performance metrics related to analysis and KPIs)
Grampurohit does not explicitly indicate determining, by the a local system, that the first data set is not corrupted.
Abraham teaches determining, by the a local system, that the first data set is not corrupted. (paragraphs 0028, 0037, 0064, determining data uploading errors through analysis)
It would have been obvious for one of ordinary skill in the at the time the invention was made to combine Grampurohit’s method for performing analysis and visualization of uploaded, extracted data with Abraham’s ability to determine errors during uploading of data through data analysis. This gives the user the ability to detect errors during uploading and analysis of data. The motivation for doing so would be to decrease data uploading errors and failures (paragraph 0007).
As per claim 2, Grampurohit teaches the statistical data comprises at least one out of the group comprising: a minimum value, a maximum value, a median value, a mean value, a quartile value, a frequency of a data value, and an amount of missing data values. (paragraphs 0058, metric definitions include average, maximum, minimums)
As per claim 3, Grampurohit teaches the metadata comprises at least one out of the group comprising: a number of rows, a number of columns, and types of column fields. (paragraph 0057, table metadata)
As per claim 4, Grampurohit teaches sending the statistical data and metadata to the server, wherein the sending the statistical data and metadata to the server is performed in parallel to the uploading of the first data set to the server. (paragraph 0060, 0062, analysis of extracted data during onboarding uploaded data)
As per claim 5, Grampurohit and Abraham are taught as per claim 1 above. Abraham additionally teaches the determining that the first data set is not corrupted is performed before the uploading is started. (paragraph 0067, detect anomaly on temporary tables)
As per claim 6, Grampurohit teaches the local system has a first configuration of processing cores and memory capable of training a machine learning model using the first data set in a first time period, and the server has a second configuration of processing cores and memory capable of training the machine learning model using the first data set in a second time period, wherein the second time period is less than the first time period. (paragraph 0051, visualization time, paragraph 0113, development time)
As per claim 7, Grampurohit teaches configuring a data modeling tool using the statistical data, the metadata, or the second data set, wherein data modeling tool is configured in parallel with the uploading the first data set. (paragraph 0060, 0062, analysis of extracted data during onboarding uploaded data)
As per claim 8, Grampurohit teaches executing the configured data modeling tool on the first data set. (paragraph 0084, predefined performance metrics)
As per claim 9, Grampurohit and Abraham are taught as per claim 1 above. Abraham additionally teaches the second data set is of a second size, and the first size of the first data set is greater than the second size. (paragraph 0054, 0055, batch sizes)
As per claim 10, Grampurohit teaches the selecting from the first data set comprises: selecting data from a beginning, a middle, an end, randomly or, according to a predefined algorithm from the first data set. (paragraph 0053, 0084, predefined performance metrics)

As per claim 11, Grampurohit teaches A data exploration system for a quick data exploration of data to be uploaded, (see Abstract)
the system comprising: a local system having a processing unit and a memory;  (Figure 1 reference 102, computing device)
a network adapter configured to upload a first data set of a first size from the local system to a server computer system; (paragraphs 0042, 0060, 0062, data from data sources are uploaded to a database)
a selection unit configured to select from the first data set a particular number of records and build a second data set with the selected records, wherein the selection 
a second determining unit configured to determine, in parallel to the uploading the first data set to the server computer system, statistical data and metadata about the first data set, (paragraph 0054, 0057, 0084, 0144, analysis is performed on set of data structures extracted when data is uploaded, including)
and a visualization unit configured to visualize the second data set, the statistical data, and the metadata in parallel to the uploading the first data set to the server computer system. (paragraphs 0067, 0081, 0084, 0152, visualization component provides graphical representation of measurements and performance metrics related to analysis and KPIs)
Grampurohit does not explicitly indicate a first determining unit configured to determine that the first data set is not corrupted.
Abraham teaches a first determining unit configured to determine that the first data set is not corrupted (paragraphs 0028, 0037, 0064, determining data uploading errors through analysis)
It would have been obvious for one of ordinary skill in the at the time the invention was made to combine Grampurohit’s method for performing analysis and visualization of uploaded, extracted data with Abraham’s ability to determine errors during uploading of data through data analysis. This gives the user the ability to detect 
As per claim 12, Grampurohit teaches the statistical data comprising at least one out of the group comprising: a minimum value, a maximum value, a median value, a mean value, quartile values, frequencies of data values, and an amount of missing data values. (paragraphs 0058, metric definitions include average, maximum, minimums)
As per claim 13, Grampurohit teaches the metadata comprise at least one out of the group comprising: a number of rows, a number of columns, and types of column fields. (paragraph 0057, table metadata)
As per claim 14, Grampurohit teaches the network adapter is operable to upload, in parallel to the uploading the first data set to the server computer system, the statistical data and the metadata to the server computer system. (paragraph 0060, 0062, analysis of extracted data during onboarding uploaded data)
As per claim 15, Grampurohit and Abraham are taught as per claim 10 above. Abraham additionally teaches the first determining unit configured to determine that the first data set is not corrupted determines that determine that the first data set is not corrupted before the uploading of the first data set to the server computer system is started. (paragraph 0067, detect anomaly on temporary tables)
As per claim 16, Grampurohit teaches the local system has a first configuration of processing cores and memory capable of training a machine learning model using the first data set in a first time period, and the server has a second configuration of processing cores and memory capable of training the machine learning model using the 
As per claim 17, Grampurohit teaches configuring a data modeling tool using the statistical data, the metadata, or the second data set, wherein data modeling tool is configured in parallel with the uploading the first data set to the server computer system. (paragraph 0060, 0062, analysis of extracted data during onboarding uploaded data)
As per claim 18, Grampurohit teaches executing the configured data modeling tool on the first data set. (paragraph 0084, predefined performance metrics)
As per claim 19, Grampurohit and Abraham are taught as per claim 10 above. Abraham additionally teaches the second data set is of a second size, and the first size of the first data set is greater than the second size. (paragraph 0054, 0055, batch sizes)

As per claim 20, Grampurohit teaches A computer program product for a quick data exploration of data to be uploaded, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems or controllers to cause said one or more computing systems to: (see Abstract)
upload a first data set of a first size from a local system to a server; (paragraphs 0042, 0060, 0062, data from data sources are uploaded to a database)
and in parallel to the uploading, perform operations including: selecting from the first data set a particular number of records and building a second data set with the selected records, (paragraph 0052, 0062, 0075, sets of Key Performance Indicators 
determining statistical data and metadata about the first data set, (paragraph 0054, 0057, 0084, 0144, analysis is performed on set of data structures extracted when data is uploaded, including)
and visualizing the second data set, the statistical data, and the metadata. (paragraphs 0067, 0081, 0084, 0152, visualization component provides graphical representation of measurements and performance metrics related to analysis and KPIs)
Grampurohit does not explicitly indicate determine, by the a local system, that the first data set is not corrupted.
Abraham teaches determine, by the a local system, that the first data set is not corrupted (paragraphs 0028, 0037, 0064, determining data uploading errors through analysis)
It would have been obvious for one of ordinary skill in the at the time the invention was made to combine Grampurohit’s method for performing analysis and visualization of uploaded, extracted data with Abraham’s ability to determine errors during uploading of data through data analysis. This gives the user the ability to detect errors during uploading and analysis of data. The motivation for doing so would be to decrease data uploading errors and failures (paragraph 0007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Squires (US Publication 2021/0295104 A1)
Burke (US Publication 2015/0134694 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168